DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
With regard to the arguments on page 7 directed towards the previous 112(a) rejections,
The Examiner respectfully notes that certain claim features that were previously rejected under 112(a) are still present in the claims.  Applicant does not make any specific arguments against these rejections. As such, the Examiner respectfully directs applicant’s attention to the rejections found below.
With regard to applicant’s arguments on pages 9-12,
Applicant argues that Saito et al. (Saito) (US 2004/0160707)  does not disclose the recited exchanged-coupled film, but the Examiner respectfully notes that Saito is not stated to disclose the film.  Instead, it is the combination of Saito et al. (Saito) (US 2004/0160707) in view of Yoshikawa et al. (Yoshikawa) (US 2011/0222335) that discloses the claim features as explained below.  Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant notes MPEP 716.02(a)(III), but the Examiner respectfully notes that Saito is not being stated to disclose the claim feature, and instead, the combination of Saito et al. (Saito) (US 2004/0160707) in view of Yoshikawa et al. (Yoshikawa) (US 2011/0222335) discloses the claim feature.  Because the combination of references reasonably discloses the claim feature, and would reasonably disclose any property that the claim feature possess.  Furthermore, the Examiner respectfully notes that the section applicant is cited requires the demonstration of unexpected results and requires a declaration or affidavit as explained in MPEP 716.  Applicant has not submitted evidence that demonstrates unexpected results are is defined and explained in MPEP 716, nor has applicant submitted evidence to demonstrate that the combination of Saito et al. (Saito) (US 2004/0160707) in view of Yoshikawa et al. (Yoshikawa) (US 2011/0222335) would not include the argued property.  As explained in MPEP 716.02(b), the burden is on applicant to establish that the results are unexpected and significant.  Applicant’s instant argument is therefore attorney argument, and MPEP 2145(I) explains that “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
Applicant argues that Mn is essential in the antiferromagnetic layer, but the Examiner respectfully disagrees. While the Saito does state that the layer in question can have many different forms combined with Mn, Saito makes clear that the layer “may” include Mn, where in paragraph [0107] it explains “In accordance with the present invention, each of the first antiferromagnetic layer 14 and the second antiferromagnetic layer 15 may be formed from an antiferromagnetic material which contains an element X and Mn, wherein X is selected from the group of elements consisting of Pt, Pd, Ir, Rh, Ru, and Os, and combinations thereof.”  Nowhere in the Saito reference is it stated that Mn is essentially or that Mn must be present.  Instead, Saito expressly states that the layer “may” include an element X and Mn.  As such, Saito is essential describing a preferred embodiment and is not stating that any particular material must be present.  Saito makes this clear in paragraph [0139] where Saito states “The aforementioned X--Mn--X' alloy is preferably an interstitial solid solution in which the element X' resides in interstices of the space lattice constituted by the element X and Mn” (emphasis added).  MPEP 2123(II) explains “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  Meaning, even though Saito may prefer to use Mn, such a material is not required, even if a lack of Mn is not preferred.  
Applicant then argues that Saito discloses a preferred range for the optional X element, but the Examiner respectfully notes that applicant is essentially arguing a layer that does not exist in the combination.  The layer at issue has been replaced by Yoshikawa, in the combination, and thus the actual percentage or range for the optional element does not preclude the combination from disclosing the claim features.  
Applicant then argues that a person of ordinary skill in the art would have recognized that a high Hex could not have been achieved, but the Examiner respectfully notes that such a feature is not required in the claims, and that the combination of references would reasonably disclose this feature.  Applicant argues that person of ordinary skill would not remove Mn, but the Examiner respectfully disagrees because the Yoshikawa establishes that it is known to use Pt-Cr-Mn, Pt-Mn, Ir-Mn, or Pt-Cr for an antiferromagnetic layer for a magnetoresistive element (Paragraph [0109]), and that the Pt-Cr layer can have a thickness from 5nm-20nm (50 Å to 200 Å) (Paragraph [0109]). As such, Yoshikawa reasonably demonstrates that a person of ordinary skill in the art would have known that any of these layers could have been used, including the claimed layer of Pt-Cr.  Saito does not teach away from replacing the Pt-Cr-Mn layer with a Pt-Cr layer because nothing in Saito requires Mn as explained above.  As such, the Examiner respectfully disagrees.
Applicant then argues that Yoshikawa discloses a Pt-Cr alloy but does not disclose an advantage for the alloy.  The Examiner respectfully notes that there is no requirement that Yoshikawa disclose any advantage for the alloy.  Applicant argues, without evidence, that it is obvious for persons skilled in the art to anticipate the possibility of generation of disadvantage due to the layer replacement.  However, the Examiner respectfully notes that applicant is arguing what applicant beliefs a person of ordinary skill in the art would think without evidence, and such argument does not overcome the prior art rejection because it is attorney argument (see MPEP 2145(I)).  Furthermore, applicant notes there is a possibility of disadvantage, but such an argument does not establish that an actual disadvantage would occur.  Furthermore, the mere presence of a disadvantage does not negative the advantage of using the layer replacement as explained in the rejection below.  
Applicant then argues hindsight and that the Office Action only discovered the Pt-Cr layer after reading the subject application, but the Examiner respectfully disagrees because it is Yoshikawa that establishes that in the art, it is known to use certain layers, including applicant’s Pt-Cr layer.  It is not hindsight when the prior art discloses that it is known in the art to use different layers in a similar device. Furthermore, hindsight is directed towards the motivation or reason for the combination. The Examiner is not relying upon applicant’s reasoning to motivate the combination, and applicant has not established that the Examiner is relying upon applicant’s reasoning.  
The Examiner therefore respectfully disagrees with applicant because a person of ordinary skill in the art would have known that Pt-Cr can be used instead of Pt-Cr-Mn for a similar purpose and/or similar layer, and the combination would have been motivated for the reasons stated below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1 and 10,
The phrase “the Pt-Mn sublayer has a thickness of 12 Å or more and 28 Å or less” on lines 8-9 of claim 1 and lines 7-8 of claim 10 introduces new matter.  In order for the above claim feature to have support, both the full range of values being claimed and the range itself must have been recognized at the time of filing.  In the instant case, the original disclosure does not originally recognize the desire to have the thickness in the range of 12 Å to 28 Å.  While applicant discloses various values for the thickness in tables 1-3 and 5-7, none of these tables explain that applicant desires to have the thickness in the claimed range.  
As to Pt-Mn, the previously raised issue is still present in that applicant is reciting a range of values not originally contemplated.  For example, applicant is claiming that the Pt-Mn layer has a thickness of 12 Å or more and 28 Å or less.  While applicant points to Tables 1, 2, and 3 for support, none of the tables disclosed show the now claimed range of a thickness of 12 Å or more and 28 Å or less.  While applicant does disclose certain values within this range, such as 12, 14, 16, 18, etc… as seen for example in Table 1, applicant does not disclose thicknesses of 13, 15, and 17 for example.  Applicant does not originally contemplate the full range now being claimed because applicant does not originally identify such a range in the original disclosure, and because applicant does not disclose all of the values that such a range would include.  
As to Claim 12,
The phrase “wherein a temperature Tb at which a magnetization of the pinned magnetic layer vanishes when the Pt-Mn sublayer has a thickness of 20 Å is 500 °C or higher” on lines 1-3 introduces new matter.
1) Applicant points to Tables 5-7 for support for the above claim feature. However, the original disclose does not disclose the above temperature range as such a range, as claimed, would include 500 °C.  However, for each table, the value for Tb that Hex vanishes is greater than 500 °C, and not 500 °C.  As such, this phrase introduces new matter.
2) Applicant is reciting that the temperature at which a magnetization of the pinned magnetic layer vanishes when the Pt-Mn sublayer has a thickness of 20 Å is 500 °C or higher is a broader condition then what was originally disclosed.  For example, Table 5 requires that in order for Tb to disappear for temperatures higher than 500 °C, the Pt-Cr layer must have a thickness of 280 Å and the Pt-Mn layer must have a thickness of 20 Å.  The original disclosure does not state that it is sufficient to have the Pt-Mn layer have a thickness of 20 Å as is now claimed.  For example, applicant’s recitation would not reasonably include any thickness for the Pt-Cr layer, but this was not originally disclosed or contemplated.  As such, the above recitation introduces new matter.
As to Claims 2, 3, 5-8, 11, and 12,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for same reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Saito) (US 2004/0160707) in view of Yoshikawa et al. (Yoshikawa) (US 2011/0222335).
As to Claims 1 and 10,

    PNG
    media_image1.png
    606
    469
    media_image1.png
    Greyscale

Saito discloses a magnetoresistive element including an exchange coupled film and a magnetic free layer (1) (Paragraph [0002]), the exchange-coupled film including an antiferromagnetic layer (4) composed of a Pt-Cr-Mn sublayer (15) and a Pt-Mn sublayer (14), the Pt-Cr-Mn sublayer and the Pt-Mn sublayer being stacked; (Paragraphs [0107]-[0109],[0111],[0114] / note Saito discloses that the sublayers may have different materials (paragraph [0114]) and where one layer may be Pt-Mn (Paragraph [0108] and the other may be X-Mn-X’ where X can be Pt and X’ can be Cr in paragraphs [0111], [0113]), the antiferromagnetic layer and the pinned magnetic layer being stacked (Figures 2 and 12), wherein the Pt-Cr-Mn sublayer, the Pt-Mn sublayer, and a pinned magnetic layer are stacked in such an order that the Pt-Mn sublayer is in contact with the pinned magnetic layer and the Pt-Cr-Mn sublayer is in contact with the Pt-Mn sublayer, and the Pt-Mn sublayer has a thickness of 12 Å or more and 28 Å or less (Paragraph [0122]), (Figures 2 and 12), and exchange-coupled film and the free layer being stacked (Figures 2 and 12), and that it is known to use a range of values from 3 Å to 30 Å for the thickness of the Pt-Mn layer (Paragraph [0122]), and that the second antiferromagnetic layer (15) (Pt-Cr-Mn) layer has a thickness of at least 70 Å (Paragraph [0126]).
Saito does not disclose using Pt-Cr instead of Pt-Cr-Mn and therefore does not disclose an antiferromagnetic layer composed of a Pt-Cr sublayer and an Pt-Mn sublayer, wherein the Pt-Cr sublayer consists of Pt and Cr, the Pt-Cr sublayer, the Pt-Mn sublayer, and a pinned magnetic layer are stacked in such an order that the Pt-Mn sublayer is in contact with the pinned magnetic layer and the Pt-Cr-Mn sublayer is in contact with the Pt-Mn sublayer, and does not expressly state the Pt-Mn sublayer has a thickness of 12 Å or more and 28 Å or less.
Yoshikawa discloses that it is known to use Pt-Cr-Mn, Pt-Mn, Ir-Mn, or Pt-Cr for an antiferromagnetic layer for a magnetoresistive element (Paragraph [0109]), and that the Pt-Cr layer can have a thickness from 5nm-20nm (50 Å to 200 Å) (Paragraph [0109]), wherein the Pt-Cr sublayer consists of Pt and Cr (Paragraph [0109]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saito to include replacing the Pt-Cr-Mn layer with a Pt-Cr layer and optimize the dimensions of the Pt-Mn layer to therefore disclose an antiferromagnetic layer composed of a Pt-Cr sublayer and an Pt-Mn sublayer, wherein the Pt-Cr sublayer consists of Pt and Cr,  the Pt-Cr sublayer, the Pt-Mn sublayer, and a pinned magnetic layer are stacked in such an order that the Pt-Mn sublayer is in contact with the pinned magnetic layer and the Pt-Cr-Mn sublayer is in contact with the Pt-Mn sublayer, and the Pt-Mn sublayer has a thickness of 12 Å or more and 28 Å or less given the above disclosure and teaching of Yoshikawa in order to advantageously utilize an art recognized equivalent material for the antiferromagnetic layer (MPEP 2144.06), and in order to advantageously reduce the cost of the device and the complexity of the manufacturing of the device by reducing the number of elements used for one of the layers of the antiferromagnetic layer, and to ensure that the device is sized in a manner that it fits within a desired space when space is limited, and because it has been held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05(II)(A)).
As to Claim 2,
Saito discloses the pinned magnetic layer is a self-pinned layer including a first magnetic sublayer, intermediate sublayer, and second magnetic sublayer which are stacked (Paragraph [0105] / note because the layer is a pinned layer it is reasonably self-pinned).
As to Claim 3,
Saito discloses the thickness of the Pt-Cr sublayer is greater than the thickness of the Pt-Mn sublayer (Figure 2  / note layer 15 is thicker than layer 14).
As to Claims 5 and 6,
Saito discloses it is known to use different percentages for the various elements used to form the antiferromagnetic layers (Paragraphs [0120], [0124]).
Saito in view of Yoshikawa does not disclose the Pt-Cr sublayer has a composition represented by the formula PtxCr100atomic%-x (X is 45 atomic% to 62 atomic%), the Pt-Cr sublayer has a composition represented by the formula PtxCr100atomic%-x (X is 50 atomic% to 57 atomic%).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saito in view of Yoshikawa to include the Pt-Cr sublayer has a composition represented by the formula PtxCr100atomic%-x (X is 45 atomic% to 62 atomic%), the Pt-Cr sublayer has a composition represented by the formula PtxCr100atomic%-x (X is 50 atomic% to 57 atomic%) given the above disclosure and teaching of Saito and Yoshikawa in order to advantageously ensure proper and sufficient coupling between the antiferromagnetic layer and the pinned layer, and because it has been held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
As to Claim 7,
Saito discloses a base layer (22) next to the antiferromagnetic layer, wherein the base layer is made of Ni-Fe- Cr (Figure 12 / note that layer 22 is next to everything in Figure 12 in that it is near all of the layers), (Paragraph [0187]), (Paragraph [0052]).
As to Claim 8,
Saito discloses a free magnetic layer (1), the exchange-coupled film and the free magnetic layer being stacked (Figure 2), (Paragraph [0096]).
As to Claim 11,
Saito in view of Yoshikawa discloses forming the Pt-Cr sublayer by a process for co-sputtering Pt and Cr (Paragraph [0127]).
As to Claim 12,
Saito in view of Yoshikawa discloses a temperature Tb at which a magnetization of the pinned magnetic layer vanishes when the Pt-Mn sublayer has a thickness of 20 Å is 500 °C or higher (note that this feature is a property of the system as the combination discloses a substantially similar arrangement and includes the same 20 Å feature that is required as disclosed in applicant’s Table 5 (Paragraph [0122])).
As to Claim 13,

    PNG
    media_image1.png
    606
    469
    media_image1.png
    Greyscale

Saito discloses a magnetoresistive element including an exchange coupled film and a magnetic free layer (1) (Paragraph [0002]), the exchange-coupled film including an antiferromagnetic layer (4) composed of a Pt-Cr-Mn sublayer (15) and a Pt-Mn sublayer (14), the Pt-Cr-Mn sublayer and the Pt-Mn sublayer being stacked; (Paragraphs [0107]-[0109],[0111],[0114] / note Saito discloses that the sublayers may have different materials (paragraph [0114]) and where one layer may be Pt-Mn (Paragraph [0108] and the other may be X-Mn-X’ where X can be Pt and X’ can be Cr in paragraphs [0111], [0113]), the antiferromagnetic layer and the pinned magnetic layer being stacked (Figures 2 and 12), wherein the Pt-Cr-Mn sublayer, the Pt-Mn sublayer, and a pinned magnetic layer are stacked in such an order that the Pt-Mn sublayer is in contact with the pinned magnetic layer and the Pt-Cr-Mn sublayer is in contact with the Pt-Mn sublayer, and that it is known to use different percentages for the various elements used to form the antiferromagnetic layers (Paragraphs [0120], [0124]), a base layer (22) is made of Ni-Fe-Cr (Figure 12), (Paragraph [0187]), (Paragraph [0052]).
Saito does not disclose using Pt-Cr instead of Pt-Cr-Mn and therefore does not disclose an antiferromagnetic layer composed of a Pt-Cr sublayer and an Pt-Mn sublayer, wherein the Pt-Cr sublayer consists of Pt and Cr, the Pt-Cr sublayer, the Pt-Mn sublayer, and a pinned magnetic layer are stacked in such an order that the Pt-Mn sublayer is in contact with the pinned magnetic layer and the Pt-Cr-Mn sublayer is in contact with the Pt-Mn sublayer, and the Pt-Cr sublayer includes a metal consisting of 50 atomic% or more and 57 atomic% or less of Pt and the balance of Cr.
Yoshikawa discloses that it is known to use Pt-Cr-Mn, Pt-Mn, Ir-Mn, or Pt-Cr for an antiferromagnetic layer for a magnetoresistive element (Paragraph [0109]), and that the Pt-Cr layer can have a thickness from 5nm-20nm (50 Å to 200 Å) (Paragraph [0109]), wherein the Pt-Cr sublayer consists of Pt and Cr (Paragraph [0109]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saito to include replacing the Pt-Cr-Mn layer with a Pt-Cr layer and optimize the dimensions of the Pt-Mn layer to therefore disclose an antiferromagnetic layer composed of a Pt-Cr sublayer and an Pt-Mn sublayer, wherein the Pt-Cr sublayer consists of Pt and Cr,  the Pt-Cr sublayer, the Pt-Mn sublayer, and a pinned magnetic layer are stacked in such an order that the Pt-Mn sublayer is in contact with the pinned magnetic layer and the Pt-Cr-Mn sublayer is in contact with the Pt-Mn sublayer given the above disclosure and teaching of Yoshikawa in order to advantageously utilize an art recognized equivalent material for the antiferromagnetic layer (MPEP 2144.06), and in order to advantageously reduce the cost of the device and the complexity of the manufacturing of the device by reducing the number of elements used for one of the layers of the antiferromagnetic layer.
Saito in view of Yoshikawa does not disclose the Pt-Cr sublayer includes a metal consisting of 50 atomic% or more and 57 atomic% or less of Pt and the balance of Cr.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Saito in view of Yoshikawa to include the Pt-Cr sublayer includes a metal consisting of 50 atomic% or more and 57 atomic% or less of Pt and the balance of Cr given the above disclosure and teaching of Saito and Yoshikawa in order to advantageously ensure proper and sufficient coupling between the antiferromagnetic layer and the pinned layer, and because it has been held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05(II)(A)), and to provide a desired ratio of Pt to Cr in order to allow the device to provide the level of detection that is sufficient to allow for the desired magnetic field in a specific and desired environment to be properly detectable.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858